            Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 1 of 37




 1                                        THE HONORABLEMARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8

 9   MARK HOFFMAN, on behalf of himself
     and all others similarly situated,
10                                          Case No.: 3:19-CV-05960-MJP

11               Plaintiff,
12         v.
13                                          DEFENDANT LEADCREATIONS.COM,
                                            LLC’S ANSWER AND AFFIRMATIVE
14   HEARING HELP EXPRESS, INC.,            DEFENSES TO PLAINTIFF’S SECOND
     TRIANGULAR MEDIA CORP.,                AMENDED COMPLAINT
15   LEADCREATIONS.COM, LLC and
     LEWIS LURIE.
16

17               Defendants.
18

19

20

21

22

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                    LAW OFFICE OF
                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 1                         1126 34TH AVENUE, SUITE 311
                                                                    SEATTLE, WASHINGTON 98122-5137
                                                                              (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 2 of 37




 1          Defendant, Leadcreations.com, LLC, (“Defendant”), by and through its undersigned

 2   counsel, hereby files this Answer and Affirmative Defenses to the Second Amended Complaint

 3   (“SAC”) (D.E. 45) of Plaintiff, Mark Hoffman, (“Plaintiff”) as numbered herein.

 4

 5                                               ANSWER

 6          In responding to the SAC, Defendant denies all allegations contained therein unless

 7   specifically admitted below.

 8                                    I.     NATURE OF ACTION
 9

10          1. From at least May through September 2019, Mark Hoffman received telemarketing calls

11   on his cellular phone placed by or on behalf of Hearing Help Express, Inc. seeking to sell their

12   hearing aid products to him.
13          ANSWER: The substance of Paragraph 1 is an introductory statement of alleged facts,
14
     with no allegation of fact or claim made against the Defendant and therefore no response is
15
     required, but to the extent any response would be required, Defendant lacks knowledge or
16
     information sufficient to confirm the truth of all allegations as stated within Paragraph 1, and can
17

18   neither admit nor deny the allegations, and accordingly Defendant demands strict proof thereof.

19   To the extent any further response is required to this Paragraph, Defendant denies all remaining

20   allegations or inferences within Paragraph 1.
21

22
            2. The calls were placed using an automatic telephone dialing system (“ATDS”) in
23
     violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 2                                       1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 3 of 37




             ANSWER: Defendant lacks knowledge or information sufficient to confirm the truth of
 1

 2   all allegations as stated within Paragraph 2, and can neither admit nor deny the allegation, and

 3   accordingly Defendant demands strict proof thereof. To the extent any response is required to

 4   remaining allegations of this paragraph, Defendant denies the allegations or inferences within
 5   Paragraph 2.
 6
             3. Triangular Media Corp., which is owned and operated by Lewis Lurie and related
 7
     company, Leadcreations.com, initiated some of the telemarketing calls to Mr. Hoffman until June
 8
     of 2019. Triangular and Leadcreations.com initiated these calls itself or through a call center that
 9

10   it retained to place the calls.

11           ANSWER:           Defendant denies the compound allegations and inferences of Paragraph 3

12   in four Parts:
13
                  1. Defendant denies that Triangular Media Corp. and Leadcreations.com are, or at
14
                      any time have ever been related companies, or have operated as related companies,
15
                      or, in unison or concert for the purpose of Triangular Media Corp.’s business;
16
                  2. Defendant denies it ever initiated any telemarketing calls to Mr. Hoffman, either
17

18                    individually or in unison or concert or otherwise indirectly with Triangular Media

19                    Corp.;
20                3. Defendant denies that it ever had any contracts or dealings wherein it conducted
21
                      telemarketing or contracted, hired or engaged any third-party person or call center
22
                      for Triangular Media Corp.;
23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 3                                        1126 34TH AVENUE, SUITE 311
                                                                                   SEATTLE, WASHINGTON 98122-5137
                                                                                             (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 4 of 37




                 4. Defendant denies that it ever was involved in the generation of leads on behalf of
 1

 2                   Triangular Media Corp., or for Triangular Media Corp. on behalf of Hearing Help

 3                   Express, or for Hearing Help Express, either directly or indirectly.

 4   All remaining allegations and inferences of Paragraph 3 are denied by Defendant, as they were,
 5   upon Defendant’s information and belief, not diligently or reasonable investigated by the Plaintiff
 6
     prior to this lawsuit, and as such, are predicated on misinformation and unfounded speculation of
 7
     the Plaintiff, most specifically as related to Leadcreations.com.
 8

 9

10          4. After receiving the calls from Triangular and Leadcreations.com, Mr. Hoffman received

11   ATDS calls from Hearing Help Express, Inc. directly.

12          ANSWER: Defendant categorically denies the allegations and inferences that
13
     Leadcreations.com, or any third party or person at its direction, placed a call or called the Plaintiff
14
     as alleged in Paragraph 4. Furthermore, Defendant lacks knowledge or information regarding
15
     Hearing Help Express, Inc. sufficient to confirm the truth of all such allegations as stated within
16
     Paragraph 4, and can neither admit nor deny the allegation, and accordingly Defendant demands
17

18   strict proof thereof. All remaining allegations or inferences of Paragraph 4 are otherwise denied

19   by the Defendant.
20

21
            5. Mark Hoffman has not been a Hearing Help Express, Inc. customer at any time, and
22
     Mark Hoffman did not consent to receive calls from Hearing Help Express, Inc., Triangular Media
23
     Corp., Leadcreations.com, Lewis Lurie, or their agents. Mark Hoffman’s telephone number is
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                     LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 4                                          1126 34TH AVENUE, SUITE 311
                                                                                     SEATTLE, WASHINGTON 98122-5137
                                                                                               (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 5 of 37




     listed on the Do Not Call registry maintained by the Federal Trade Commission and has been
 1

 2   continuously listed there since August 21, 2009.

 3          ANSWER: Defendant admits that it has no record of any contact with Mr. Mark Hoffman

 4   or that neither Leadcreations.com nor their agents ever called Mr. Hoffman. Defendant lacks
 5   knowledge or information as to whether Mr. Hoffman has been a Hearing Help Express, Inc.
 6
     customer at any time, or whether Mr. Hoffman consented to receive calls from Hearing Help
 7
     Express, Inc., Triangular Media Corp., Lewis Lurie, or their agents. Defendant lacks knowledge
 8
     or information as to whether Mr. Hoffman’s telephone number is listed on the Do Not Call registry;
 9

10   and as to the remaining allegations of Paragraph 5, Defendant lacks sufficient information to

11   confirm the truth of, Defendant demands strict proof thereof.

12

13
            6. Plaintiff brings this class action for damages and other equitable and legal remedies
14
     resulting from Defendants’ violations of the TCPA.
15
            ANSWER: Defendant denies the allegations and inferences contained in Paragraph 6 in
16
     that Leadcreations.com never called Plaintiff, directly or indirectly, and accordingly could not have
17

18   violated the TCPA as a result that would entitle Plaintiff to damages, equitable relief or any other

19   legal remedies against it premised upon the Plaintiff.
20

21
                                    II. JURISDICTION AND VENUE
22
            7. This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28 U.S.C.
23
     § 1331, because they present a federal question.
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                  CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 5                                        1126 34TH AVENUE, SUITE 311
                                                                                   SEATTLE, WASHINGTON 98122-5137
                                                                                             (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 6 of 37




            ANSWER: Defendant denies Plaintiff has legal standing to bring this action to this Court
 1

 2   under 47 U.S.C. §227(b), and in combination with 28 U.S.C. §1331 and § 1332 (d) (2), has failed

 3   to meet the requisite thresholds of the Class Action Fairness Act (“CAFA”) as related to this cause

 4   of action and the Defendant. All remaining allegations and inferences of Paragraph 8 against the
 5   Defendant are denied by Defendant as they were, upon Defendant’s information and belief, not
 6
     diligently or reasonable investigated by the Plaintiff prior to this lawsuit, and as such, are
 7
     predicated on misinformation and unfounded speculation as related to Leadcreations.com.
 8

 9

10          8. This Court has personal jurisdiction over Hearing Help Express, Inc., Triangular Media,

11   Leadcreations.com and Mr. Lurie because they initiated the calls to Plaintiff’s cellular phone.

12   Plaintiff’s cellular phone uses a Washington area code and was, at all relevant times, located in
13
     Washington.
14
            ANSWER: Defendant denies in part and admits in part the allegations and inferences of
15
     Paragraph 8. Defendant admits it is not, and has not ever been, a lead vendor for Hearing Help
16
     and did not indirectly generate leads on behalf of Hearing Help or Triangular Media Corp.
17

18   Defendant specifically denies this Court has personal jurisdiction over it under 47 U.S.C. §227(b),

19   and accordingly denies such allegations and inferences otherwise contained within Paragraph 8.
20   All remaining allegations and inferences of Paragraph 8 against the Defendant are denied by
21
     Defendant as they were, upon Defendant’s information and belief, not diligently or reasonable
22
     investigated by the Plaintiff prior to this lawsuit, and as such, are predicated on misinformation
23
     and unfounded speculation as related to Leadcreations.com.
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 6                                       1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 7 of 37




     Defendant lacks knowledge or information regarding the remaining allegations of Paragraph 8
 1

 2   sufficient to confirm the truth of all such allegations as stated, and can neither admit nor deny the

 3   allegation, and accordingly Defendant demands strict proof thereof. Defendant denies all

 4   remaining allegations or inferences of Paragraph 8.
 5

 6
            9. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of
 7
     the events and omissions giving rise to Plaintiff’s claims occurred in this District.
 8
            ANSWER: Defendant reasserts its answers to Paragraph 7 of the SAC; and denies the
 9

10   allegations and inferences contained in Paragraph 9.

11

12                                             III. PARTIES
13
            10. Plaintiff Mark Hoffman resides in Kitsap County, Washington.
14
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
15
     Paragraph 10 sufficient to confirm the truth of all such allegations as stated, and can neither admit
16
     nor deny the allegation, and accordingly Defendant demands strict proof thereof. To the extent a
17

18   response is required, Defendant denies the allegations contained in Paragraph 10.

19

20          11. Defendant Hearing Help Express, Inc. is an Illinois corporation with headquarters in
21
     Dekalb, Illinois.
22
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
23
     Paragraph 11 sufficient to confirm the truth of all such allegations as stated, and can neither admit
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                    LAW OFFICE OF
                                                                                  CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 7                                         1126 34TH AVENUE, SUITE 311
                                                                                    SEATTLE, WASHINGTON 98122-5137
                                                                                              (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 8 of 37




     nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof. To
 1

 2   the extent a response is required, Defendant denies the allegations contained in Paragraph 11.

 3

 4          12. Defendant Leadcreations.com, LLC is a Florida limited liability company with its
 5   principal place of business in Florida. Leadcreations.com engaged in telemarketing conduct in this
 6
     district for, or together with, Triangular Media in order to market Hearing Help products
 7
            ANSWER: Defendant admits in part and denies in part the allegations and inferences of
 8
     Paragraph 12. Defendant admits it is a Florida limited liability company with its principal place
 9

10   of business in Florida. Defendant further admits that it is not a lead vendor with which Hearing

11   Help worked that generated leads for Hearing Help at any time or through any method. Defendant

12   specifically denies that it or any third party on its behalf engaged in any conduct, most specifically
13
     telemarketing under 47 U.S.C. §227(b), within this district in order to market Hearing Help
14
     products. Defendant specifically denies that it conducted any telemarketing in unison with
15
     Triangular Media Corp. at any time for any products. Defendant specifically denies that it ever
16
     marketed Hearing Help products. As to all remaining allegations or inferences of Paragraph 12,
17

18   not specifically denied, Defendant lacks knowledge or information regarding the allegations

19   sufficient to confirm the truth of all such allegations as stated, and can neither admit nor deny the
20   allegation, and accordingly Defendant demands strict proof or admission thereof.
21

22
            13. Defendant Triangular Media Corp. is a Florida corporation with its principal place of
23
     business in Florida. Triangular engages in telemarketing conduct in this district and others
24

25   throughout the nation in order to market Hearing Help products.

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                    LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 8                                         1126 34TH AVENUE, SUITE 311
                                                                                    SEATTLE, WASHINGTON 98122-5137
                                                                                              (206) 388-4498
                Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 9 of 37




               ANSWER: Defendant lacks knowledge or information regarding the allegations of
 1

 2   Paragraph 13 sufficient to confirm the truth of all such allegations as stated, and can neither admit

 3   nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof.

 4

 5   14. Defendant Lewis Lurie is the owner and operator of Triangular Media.
 6
               ANSWER: Defendant lacks knowledge or information regarding the allegations of
 7
     Paragraph 14 sufficient to confirm the truth of all such allegations as stated, and can neither admit
 8
     nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof.
 9

10

11             15. Under the TCPA, an individual such as Mr. Lurie, may be personally liable for the acts

12   alleged in this Complaint pursuant to 47 U.S.C. § 217 of the TCPA, which reads, inter alia:
13
                      [T]he act, omission, or failure of any officer, agent, or other person
14                    acting for or employed by any common carrier or user, acting within
                      the scope of his employment, shall in every case be also deemed to
15                    be the act, omission, or failure of such carrier or user as well as of
                      that person.
16
                      See 47. U.S.C. § 217 (emphasis added).
17

18
               ANSWER: Defendant lacks knowledge or information regarding the allegations of
19
     Paragraph 15 sufficient to confirm the truth of all such allegations as stated, and can neither admit
20

21   nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof. To

22   the extent a response is required, the allegations as to contained in Paragraph 15 are denied as to

23   itself.
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                     LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 9                                          1126 34TH AVENUE, SUITE 311
                                                                                     SEATTLE, WASHINGTON 98122-5137
                                                                                               (206) 388-4498
                Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 10 of 37




            16. Mr. Lurie personally participated in the actions complained of by (a) selecting some of
 1

 2   the phone numbers that would be called; (b) choosing any telemarketing call center that it might

 3   have used; and (c) personally authorizing the telemarketing conduct of Triangular Media.

 4          ANSWER: Defendant lacks knowledge or information regarding the allegations of
 5   Paragraph 16 sufficient to confirm the truth of all such allegations as stated, and can neither admit
 6
     nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof.
 7

 8
                                     IV. FACTUAL ALLEGATIONS
 9

10   A. Defendants made non-emergency calls to the cellular phones of Plaintiff and other

11   consumers without their prior express written consent.

12          ANSWER: The substance of paragraph IV (A) is an introductory statement, and alleged
13
     legal conclusion, and therefore no response is required, but to the extent any response would be
14
     required, all allegations or inferences are denied.
15

16
            17. Plaintiff’s telephone number, (XXX) XXX-9916, is assigned to a cellular telephone
17

18   service.

19          ANSWER: Defendant lacks knowledge or information regarding the allegations of
20   Paragraph 17sufficient to confirm the truth of all such allegations as stated, and can neither admit
21
     nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof.
22

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                  CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 10                                       1126 34TH AVENUE, SUITE 311
                                                                                   SEATTLE, WASHINGTON 98122-5137
                                                                                             (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 11 of 37




             18. Plaintiff has not been a Hearing Help Express, Inc. customer or subscriber at any time
 1

 2   and never consented to receive calls from Hearing Help Express, Inc., Leadcreations.com,

 3   Triangular Media, or Lewis Lurie.

 4           ANSWER: Defendant admits that it has no information on Plaintiff in its business records
 5   and has never interacted with Plaintiff, directly or indirectly, either before or after the filing of the
 6
     instant action.   Defendant lacks knowledge or information regarding the remainder of the
 7
     allegations in Paragraph 18 sufficient to confirm the truth of all such allegations as stated, and can
 8
     neither admit nor deny the allegation, and accordingly Defendant demands strict proof or
 9

10   admission thereof.

11

12           19. In May and June of 2019, the Plaintiff received at least seven telemarketing calls from
13
     Leadcreations.com, Triangular Media, or a call center they commissioned.
14
             ANSWER: Defendant denies the specific allegation and inference of Paragraph 19 in that
15
     Leadcreations.com ever made telemarketing calls to Plaintiff or otherwise commissioned other
16
     persons, companies, or call centers or to do such on its behalf. Defendant lacks knowledge or
17

18   information regarding the remainder of the allegations in Paragraph 19 sufficient to confirm the

19   truth of all such allegations as stated, and can neither admit nor deny the allegation, and
20   accordingly Defendant demands strict proof or admission thereof.
21

22
             20. These calls occurred on May 21, 22, 23, 24 and June 4, 13, 2019.
23
             ANSWER: Defendant denies the allegations and inferences of Paragraph 20 insofar that
24

25   Leadcreations.com made no telemarketing calls to Plaintiff on May 21, 22, 23, 24 and June 4, 13,

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                      LAW OFFICE OF
                                                                                     CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 11                                          1126 34TH AVENUE, SUITE 311
                                                                                      SEATTLE, WASHINGTON 98122-5137
                                                                                                (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 12 of 37




     2019 or ever, and did not engage or commission any other person, company or call center to do so
 1

 2   on its behalf during those dates or any other date. All remaining allegations or inferences of

 3   Paragraph 20 are otherwise denied.

 4

 5          21. All of the calls were made using the Caller ID (855) 255-8148.
 6
            ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; and ¶ 20, and accordingly lacks
 7
     knowledge or information regarding the allegations of Paragraph 21 sufficient to confirm the truth
 8
     of all such allegations as stated, and can neither admit nor deny the allegation, and accordingly
 9

10   Defendant demands strict proof or admission thereof.

11

12          22. During the call on June 13, 2019, Plaintiff was transferred, and a prerecorded message
13
     played. The prerecorded message played a series of recorded questions. Plaintiff wanted to know
14
     who had been calling him so he answered the questions. At the end of the message, a prerecorded
15
     question asked him if he agreed to receive automated calls about hearing aids. The recording did
16
     not identify who would be calling him about hearing aids. Plaintiff answered “no,” clearly
17

18   indicating that he did not consent to receive calls.

19          ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; and ¶ 20, and accordingly lacks
20   knowledge or information regarding the allegations of Paragraph 22 sufficient to confirm the truth
21
     of all such allegations as stated, and can neither admit nor deny the allegation, and accordingly
22
     Defendant demands strict proof or admission thereof.
23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 12                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 13 of 37




            23. On August 27, 2019, Hearing Help Express, Inc. called Plaintiff’s cellular phone from
 1

 2   the telephone number (630) 403-8617.

 3          ANSWER: Defendant lacks knowledge or information regarding the allegations of

 4   Paragraph 23 sufficient to confirm the truth of all such allegations as stated related to telephone
 5   number (630) 403-8617 or calls made from that telephone number on August 27, 2019, and can
 6
     neither admit nor deny the allegation, and accordingly Defendant demands strict proof or
 7
     admission thereof. All remaining allegations or inferences of Paragraph 23 are otherwise denied.
 8

 9

10          24. On August 29, 2019, Hearing Help Express, Inc. again called Plaintiff’s cellular phone

11   from the telephone number (630) 403-8617.

12          ANSWER: Defendant lacks knowledge or information regarding the allegations of
13
     Paragraph 24 sufficient to confirm the truth of all such allegations as stated related to telephone
14
     number (630) 403-8617 or calls made from that telephone number on August 29, 2019, and can
15
     neither admit nor deny the allegation, and accordingly Defendant demands strict proof or
16
     admission thereof. All remaining allegations or inferences of Paragraph 24 are otherwise denied.
17

18

19          25. On September 4, 2019, Hearing Help Express, Inc. again called Plaintiff’s cellular
20   phone, this time from the telephone number (847) 748-0828.
21
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
22
     Paragraph 25 sufficient to confirm the truth of all such allegations as stated related to telephone
23
     number (847) 748-0828 or calls made from that telephone number on September 4, 2019, and can
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 13                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 14 of 37




     neither admit nor deny the allegation, and accordingly Defendant demands strict proof or
 1

 2   admission thereof. All remaining allegations or inferences of Paragraph 25 are otherwise denied.

 3

 4          26. The September 4, 2019 call that the Plaintiff received from Hearing Help Express, Inc.
 5   began with a pause.
 6
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
 7
     Paragraph 26 sufficient to confirm the truth of all such allegations as stated related to any alleged
 8
     call received by the Plaintiff on September 4, 2019, whether made by Hearing Help Express, Inc.
 9

10   or any other person or persons, and can neither admit nor deny the allegation, and accordingly

11   Defendant demands strict proof or admission thereof. All remaining allegations or inferences of

12   Paragraph 26 are otherwise denied.
13

14
            27. During the calls that Plaintiff answered, an individual from Hearing Help Express, Inc.
15
     promoted its hearing aid services and offered to sell them to the Plaintiff.
16
            ANSWER: Defendant admits it was no part or person involved with the calls to the
17

18   Plaintiff on his mobile telephone on September 4, 2019 as alleged in Paragraph 27. Defendant

19   lacks knowledge or information regarding the rest of the allegations of Paragraph 27 sufficient to
20   confirm the truth of all such allegations as stated, and can neither admit nor deny the allegation,
21
     and accordingly Defendant demands strict proof or admission thereof.
22

23
            28. Plaintiff was not interested and had not requested information regarding those products.
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                     LAW OFFICE OF
                                                                                    CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 14                                         1126 34TH AVENUE, SUITE 311
                                                                                     SEATTLE, WASHINGTON 98122-5137
                                                                                               (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 15 of 37




            ANSWER: Defendant lacks knowledge or information regarding the allegations of
 1

 2   Paragraph 28 sufficient to confirm the truth of all such allegations as stated, and can neither admit

 3   nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof.

 4

 5   B. Defendants Used an ATDS.
 6
            ANSWER: The substance of paragraph IV (B) comprises an introductory statement, and
 7
     alleged legal conclusion, and therefore no response is required, but to the extent any response
 8
     would be required, all allegations or inferences are denied.
 9

10

11          29. During at least the June 13, 2019 call, Triangular Media, Leadcreations.com, or a call

12   center it retained, called Plaintiff’s cellular phone using an ATDS. Plaintiff noted a pause before
13
     being connected to the call, which is characteristic of a call placed by an ATDS.
14
            ANSWER: Defendant denies the allegations and inferences of Paragraph 29 that it, or a
15
     call center at its direction, placed a call to the Plaintiff on June 13, 2019 or any other time.
16
     Defendant lacks knowledge or information regarding the allegations of Paragraph 28 related to the
17

18   conduct of Triangular Media Corp. to confirm the truth of all such allegations as stated, and can

19   neither admit nor deny the allegation, and accordingly Defendant demands strict proof or
20   admission thereof.
21

22
            30. Furthermore, Plaintiff called back the telephone number that called him during all of
23
     the calls, Caller ID (855) 255-8148, and received a message that stated, “The number you have
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                  CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 15                                       1126 34TH AVENUE, SUITE 311
                                                                                   SEATTLE, WASHINGTON 98122-5137
                                                                                             (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 16 of 37




     dialed is not in service.” This is also indicative that an ATDS is used, as the call was made using
 1

 2   a “spoofed” (made up) Caller ID number.

 3          ANSWER: Defendant lacks knowledge or information regarding the allegations of

 4   Paragraph 30 sufficient to confirm the truth of all such allegations insofar as to the knowledge of
 5   the Defendant. Defendant has never controlled or subscribed to the toll telephone number (855)
 6
     255-8148; and Defendant has no information on toll telephone number (855) 255-8148 to verify
 7
     if it was in fact spoofed or was merely an extension of another PBX central number that blocked
 8
     inbound calls, as only the subscriber or the calling party would have such information; accordingly
 9

10   Defendant can neither admit nor deny the allegation, and demands strict proof or admission

11   thereof. Defendant lacks knowledge or information regarding the remainder of the allegations of

12   Paragraph 30 sufficient to confirm the truth of all such allegations as stated, and can neither admit
13
     nor deny the allegation, and accordingly Defendant demands strict proof or admission thereof. To
14
     the extent any further response is required, Defendant denies any allegation or inference within
15
     Paragraph 30.
16

17

18          31. During the September 4, 2019 call, Hearing Help Express, Inc. called Plaintiff’s cellular

19   phone using an ATDS. Plaintiff noted a pause before being connected to the call, which is
20   characteristic of a call placed by an ATDS.
21
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
22
     Paragraph 31 sufficient to confirm the truth of all such allegations, and can neither admit nor deny
23
     the allegations, and accordingly Defendant demands strict proof or admission thereof. To the
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                  CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 16                                       1126 34TH AVENUE, SUITE 311
                                                                                   SEATTLE, WASHINGTON 98122-5137
                                                                                             (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 17 of 37




     extent any further response is required, Defendant denies any allegation or inference within
 1

 2   Paragraph 31.

 3

 4          32. Hearing Help Express, Inc. is a division of IntriCon, with operations in the United
 5   States, Asia and Europe. The scale of Hearing Help Express, Inc.’s business requires that it and its
 6
     agents use a sophisticated dialing system capable of storing phone numbers and dialing them
 7
     automatically, as well as delivering messages without requiring the involvement of human agents.
 8
            ANSWER: Defendant lacks knowledge or information regarding Hearing Help Express,
 9

10   or IntriCon as contained in the allegations of Paragraph 32 sufficient to confirm the truth of all

11   such allegations, and can neither admit nor deny the allegations, and accordingly Defendant

12   demands strict proof or admission thereof.
13

14
            33. The equipment used to call Plaintiff and others not only had the capacity to store or
15
     produce telephone numbers to be called using a random or sequential number generator, but was
16
     programmed to sequentially or randomly access stored telephone numbers to automatically call
17

18   such numbers for the calls that are the subject of this case. The equipment generated, and then

19   stored, a sequence of telephone numbers for calling, and then automatically called those numbers.
20   The calls were part of a campaign that made numerous phone calls in a short period of time without
21
     human intervention.
22
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
23
     Paragraph 33 sufficient to confirm the truth of all such allegations, and can neither admit nor deny
24

25   the allegations, and accordingly Defendant demands strict proof or admission thereof.

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 17                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 18 of 37




 1

 2           34. In August of 2019, a former employee left the following review of working at Hearing

 3   Health Express, Inc. on the website GlassDoor, entitled “Boiler room telemarketing for hearing

 4   aid sales”:
 5                  The outbound sales operation is run like a boiler room.Cheap leads
 6                  are loaded into a dialer.... About 98% did not ask for information on
                    hearing aids, so you spend most of your day wasting your time
 7                  talking to people who don’t even have hearing loss.

 8                  See https://www.glassdoor.com/Reviews/Hearing-Help-Express-
                    Reviews-E2608089.htm (Last Visited September 24, 2019).
 9

10
             ANSWER: Defendant lacks knowledge or information regarding the allegations of
11
     Paragraph 34 sufficient to confirm the truth of all such allegations, or the purpose(s) or personal
12
     motivations of the author who published the review on the website GlassDoor on or before
13

14   September 24, 2019, and can neither admit nor deny the allegations, and accordingly Defendant

15   demands strict proof or admission thereof.
16

17
     C. Hearing Help is Vicariously Liable for Triangular Media and Leadcreations.com’s
18
     Calling Conduct.
19
             ANSWER: The substance of paragraph IV (C) is an introductory statement and therefore
20

21   no response is required, but to the extent any response would be required, all allegations or

22   inferences that Defendant was involved are denied.

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 18                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 19 of 37




            35. Hearing Help hired Leadcreations.com and Triangular Media to originate new business
 1

 2   through telemarketing conduct.

 3                  ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; ¶ 20 and ¶ 27 and denies

 4   the allegations and inferences of Paragraph 35.
 5

 6
            36. Hearing Help accepted the benefits of Leadcreations.com Triangular Media’s illegal
 7
     telemarketing by accepting leads called illegally and then attempting to sell Hearing Help’s goods
 8
     and services to them.
 9

10          ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; ¶ 20 and ¶ 27 and denies the

11   allegations and inferences of Paragraph 36.

12

13
            37. Hearing Help also had absolute control over whether, and under what circumstances, it
14
     would accept a lead.
15
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
16
     Paragraph 37 sufficient to confirm the truth of all such allegations, and can neither admit nor deny
17

18   the allegations, and accordingly Defendant demands strict proof or admission thereof.

19

20          38. Hearing Help knew (or reasonably should have known) that Leadcreations.com and
21
     Triangular Media were violating the TCPA on its behalf and failed to take effective steps within
22
     its power to force Triangular to cease that conduct.
23
            ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; ¶ 20 and ¶ 27 and denies the
24

25   allegations and inferences of Paragraph 38.

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 19                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 20 of 37




 1

 2          39. In fact, Leadcreations.com and Triangular Media has previously settled allegations that

 3   it violated the TCPA.

 4          ANSWER: Defendant lacks knowledge or information regarding the allegations of
 5   Paragraph 37 sufficient to confirm the truth of all such allegations, and can neither admit nor deny
 6
     the allegations, and accordingly Defendant demands strict proof or admission thereof.
 7

 8
     D. Defendants’ TCPA violations injured Plaintiff.
 9

10          ANSWER: The substance of paragraph IV (D) comprises an introductory statement, and

11   alleged legal conclusion, and therefore no response is required, but to the extent any response

12   would be required, all allegations or inferences are denied.
13

14
            40. During the relevant period, Plaintiff has carried his cellular phone with him at most
15
     times so that he can be available to family and friends.
16
            ANSWER: Defendant lacks knowledge or information regarding the allegations of
17

18   Paragraph 40 sufficient to confirm the truth of all such allegations, and can neither admit nor deny

19   the allegations, and accordingly Defendant demands strict proof or admission thereof.
20

21

22
            41. Defendants’ calls invaded Plaintiff’s privacy and intruded upon his right to seclusion.
23
     The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his time.
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                    LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 20                                        1126 34TH AVENUE, SUITE 311
                                                                                    SEATTLE, WASHINGTON 98122-5137
                                                                                              (206) 388-4498
                Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 21 of 37




             ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; ¶ 20 and ¶ 27 and denies the
 1

 2   allegations and inferences of Paragraph 41 are applicable to it.

 3

 4           42. Defendants’ calls intruded upon and occupied the capacity of Plaintiff’s cellular phone
 5   and depleted the battery of Plaintiff’s cellular phone. The calls temporarily seized and trespassed
 6
     upon Plaintiff’s use of his cellular phone, and caused him to divert attention away from other
 7
     activities to address the calls.
 8
             ANSWER: Defendant denies that it placed calls to Plaintiff, had any contact, or acted as
 9

10   person within the scope of 47 U.S.C. § 227 with Plaintiff, or his phone, that would cause damage

11   by occupying the capacity of Plaintiff’s cellular phone, depleting the battery, temporarily seizing

12   or trespassing on the use of his cellular phone whatsoever, or caused him to divert attention away
13
     from other activities to address the alleged calls or otherwise cause engage in conduct that was
14
     injurious to health, or indecent, or offensive to the senses, or obstructed the free use by the Plaintiff
15
     or Plaintiff’s property under state law. Defendant denies that the injuries pled in Paragraph 42
16
     comprise any actual injuries or even rise to injuries of a personal nuisance under state law.
17

18   Defendant denies all remaining allegations and inferences as it itself within Paragraph 42.

19                                 V. CLASS ACTION ALLEGATIONS
20                   43. Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
21
     (b) (2), and (b) (3) as a representative of the following classes:
22
     Class 1:
23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                      LAW OFFICE OF
                                                                                     CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 21                                          1126 34TH AVENUE, SUITE 311
                                                                                      SEATTLE, WASHINGTON 98122-5137
                                                                                                (206) 388-4498
                Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 22 of 37




     All persons or entities within the United States who received, on or after October 9, 2015, a non-
 1

 2   emergency telephone call from or on behalf of Leadcreations.com or Triangular Media Corp.

 3   promoting goods or services:

 4   (i)to a cellular telephone number through the use of an automatic telephone dialing system or an
 5   artificial or prerecorded voice; or
 6
     (ii)to a cellular or residential telephone number that has been registered on the national Do Not
 7
     Call Registry for at least 31 days and who received more than one such call within any twelve-
 8
     month period.
 9

10   Class 2:

11   All persons or entities within the United States who received, on or after October 9, 2015, a non-

12   emergency telephone call from or on behalf of Hearing Help Express, Inc., promoting goods or
13
     services:
14
     (i)to a cellular telephone number through the use of an automatic telephone dialing system or an
15
     artificial or prerecorded voice; or
16
     (ii)to a cellular or residential telephone number that has been registered on the national Do Not
17

18   Call Registry for at least 31 days and who received more than one such call within any twelve-

19   month period.
20   Plaintiff reserves the right to amend the class definition following an appropriate period of
21
     discovery.
22
            ANSWER: Defendant denies that Plaintiff properly may certify the proposed classes as
23
     alleged in Paragraph 43 and its subparts as the group of telephone numbers that might be
24

25   attributable to Defendant; such persons and class claims against the Defendant is non-existent as

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                 LAW OFFICE OF
                                                                                CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 22                                     1126 34TH AVENUE, SUITE 311
                                                                                 SEATTLE, WASHINGTON 98122-5137
                                                                                           (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 23 of 37




     Defendant did not engage in any of the conduct as alleged under Plaintiff’s lawsuit. Defendant
 1

 2   denies all other allegations or inferences in Paragraph 43.

 3

 4          44. Excluded from the Classes are Defendants, their employees, agents and assigns, and
 5   any members of the judiciary to whom this case is assigned, their respective court staff, and
 6
     Plaintiff’s counsel.
 7
            ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; ¶ 20 and ¶ 27 and denies the
 8
     allegations and inferences of Paragraph of the SAC in answer to Paragraph 44. Defendant further
 9

10   denies that Plaintiff meets mandatory prerequisites for a class action against it, or that this case is

11   appropriate for class treatment that would embody exclusions as alleged or inferred under

12   Paragraph 44. Defendant denies all remaining allegations or inferences of Paragraph 44.
13

14
            45. Because auto-dialing equipment maintains records of each contact, members of the
15
     above-defined Classes can be identified through Defendants’ or their agents’ records.
16
            ANSWER: Defendant re-avers its answers to ¶3; ¶7; ¶ 12; ¶ 20 and ¶ 27 and is without
17

18   knowledge or information if other Defendants ever used, authorized to use, made calls, authorized

19   to call or had knowledge of the use of a system or device that fit the general definition of
20   “Automatic Telephone Dialing System” (ATDS) under 47 U.S.C. §227(b)(1) in connection with
21
     the Plaintiff or as alleged. Defendant denies the inference of Paragraph 45 that it owned, controlled
22
     or used a system or device that fit the general definition of “Automatic Telephone Dialing System”
23
     (ATDS) under 47 U.S.C. §227(b)(1) to contact the Plaintiff and can neither admit nor deny the
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                     LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 23                                         1126 34TH AVENUE, SUITE 311
                                                                                     SEATTLE, WASHINGTON 98122-5137
                                                                                               (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 24 of 37




     allegation, and accordingly Defendant demands strict proof or admission thereof. All remaining
 1

 2   allegations or inferences of Paragraph 45are otherwise denied.

 3

 4                                              Numerosity
 5          46. At the time of filing, Plaintiff does not know the exact number members of Classes.
 6
     But the breadth of Hearing Help Express, Inc. operations indicates that Class Members likely
 7
     number in the hundreds or thousands and are geographically disbursed throughout the country.
 8
            ANSWER: Defendant lacks knowledge or information sufficient to confirm the truth of
 9

10   all allegations as stated within Paragraph 46, and can neither admit nor deny the allegation, and

11   accordingly Defendant demands strict proof thereof. To the extent any response is required to this

12   paragraph, Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies any allegation
13
     or inference within Paragraph 46.
14

15
            47. The alleged size and geographic dispersal of the Classes makes joinder of all Class
16
     Members impracticable.
17

18          ANSWER: Defendant lacks knowledge or information sufficient to confirm the truth of

19   all allegations as stated within Paragraph 47, and can neither admit nor deny the allegation, and
20   accordingly Defendant demands strict proof thereof. To the extent any response is required to this
21
     paragraph, Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies all allegation
22
     or inference within Paragraph 47.
23
                                    Commonality and Predominance
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 24                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 25 of 37




            48. Common questions of law and fact exist with regard to each of the claims and
 1

 2   predominate over questions affecting only individual Class members. Questions common to the

 3   Class include:

 4          a. Whether Hearing Help’s dialing system(s) constitute an ATDS under the TCPA;
 5          b. Whether Leadcreations.com or Triangular Media’s dialing system(s), or the dialing
 6
            system(s) of call centers they retained, constitute an ATDS under the TCPA;
 7
            c. Whether Hearing Help used an ATDS to place non-emergency calls to the cellular
 8
            telephones of Plaintiff and Class members without their prior express written consent;
 9

10          a. Whether Leadcreations.com or Triangular Media used an ATDS to place non-emergency

11          calls to the cellular telephones of Plaintiff and Class members without their prior express

12          written consent;
13
            b. Whether Defendants placed calls to numbers on the National Do Not Call Registry;
14
            c. Whether Defendants’ telephone calls were made knowingly or willfully;
15
            d. Whether Hearing Help is vicariously liable for the conduct of Leadcreations.com or
16
            Triangular Media Corp.
17

18          e. Whether Leadcreations.com is vicariously liable for the conduct of call centers it

19          retained;
20          f. Whether Triangular Media is vicariously liable of the conduct of call centers it retained;
21
            g. Whether Plaintiff and Class members were injured by receiving such calls; and
22
            h. Whether Defendants should be enjoined from engaging in such conduct in the future.
23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 25                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
                Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 26 of 37




                ANSWER: Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies the
 1

 2   allegations and inferences that common questions of law or fact exist against it and as to whether

 3   a proposed class of members can be established as alleged in Paragraph 48.

 4

 5                                                     Typicality
 6
                49. Plaintiff’s claims are typical of the claims of the Classes, in that Plaintiff, like all Class
 7
     Members, has been injured by Defendants’ uniform misconduct—the placement of calls to
 8
     telephones for non-emergency purposes without the prior written express consent of the called
 9

10   parties.

11              ANSWER: Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies the

12   allegations and inferences of Paragraph 49 that typicality exists in the placement of calls to
13
     telephones for non-emergency purposes without the prior written express consent of the called
14
     parties by it. Defendant denies all remaining allegations and inferences of Paragraph 49.
15

16
                                            Adequacy of Representation
17

18              50. Plaintiff will fairly and adequately protect the interests of the Classes and is committed

19   to the vigorous prosecution of this action. Plaintiff has retained counsel experienced in class action
20   litigation and matters involving TCPA violations.
21
                ANSWER: Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies the
22
     allegations and inferences of Paragraph 50.
23
                                                      Superiority
24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                          LAW OFFICE OF
                                                                                         CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 26                                              1126 34TH AVENUE, SUITE 311
                                                                                          SEATTLE, WASHINGTON 98122-5137
                                                                                                    (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 27 of 37




            51. A class action is superior to other available methods for the fair and efficient
 1

 2   adjudication of this controversy. Because the amount of each individual claim is small relative to

 3   the complexity of the litigation, and because of Defendants’ financial resources, Class members

 4   are unlikely to pursue legal redress individually for the violations detailed in this complaint. Class-
 5   wide damages are essential to induce Defendants to comply with federal law. Individualized
 6
     litigation would significantly increase the delay and expense to all parties and to the Court and
 7
     would create the potential for inconsistent and contradictory rulings. By contrast, a class action
 8
     presents fewer management difficulties, allows claims to be heard which would otherwise go
 9

10   unheard because of the expense of bringing individual lawsuits, and provides the benefits of

11   adjudication, economies of scale, and comprehensive supervision by a single court.

12          ANSWER: Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies all
13
     allegation or inference within Paragraph 51.
14

15
                                       VI.FIRST CLAIM FOR RELIEF
16
                               Violation of § 227(b)(1) for calls made using
17
                                    an ATDS or artificial/prerecorded voice
18          52. Defendants violated 47 U.S.C. § 227(b)(1) by placing non-emergency calls, either
19
     directly or through the actions of others, using an automatic telephone dialing system or an
20
     artificial or prerecorded voice to cellular telephone numbers without the prior express written
21
     consent of the called party.
22

23          ANSWER: Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies the

24   allegations and inferences that it violated 47 U.S.C. § 227(b)(1) as alleged in Paragraph 52.

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                     LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 27                                         1126 34TH AVENUE, SUITE 311
                                                                                     SEATTLE, WASHINGTON 98122-5137
                                                                                               (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 28 of 37




                                 VII.SECOND CLAIM FOR RELIEF
 1                          Violation of § 227(c) for calls placed to numbers
 2                                 listed on the Do Not Call Registry

 3
            53. Defendants violated 47 U.S.C. § 227(c) by placing, either directly or through the actions
 4
     of others, more than one telephone solicitation call within a 12-month period to telephone numbers
 5

 6   that have been listed on the national Do Not Call Registry for at least 31 days.

 7          ANSWER: Defendant re-avers its answers to ¶ 3; ¶ 7; ¶ 12; ¶ 20 and ¶ 27 and denies the

 8   allegations and inferences that it violated 47 U.S.C. § 227(c) as alleged in Paragraph 53.
 9

10
                                            RELIEF SOUGHT
11
            WHEREFORE, Defendant prays that the Court enters an order of judgment in favor of
12
     Defendant wherein the Plaintiff takes nothing under the Complaint for failure to state a claim,
13

14   and/or lack of standing against the Defendant, or alternatively Dismiss the Complaint with

15   prejudice and enter judgment for Defendant; Deny or Dismiss the class claims against the
16   Defendant; find Defendant has not acted as a person in violation of the Federal Telephone
17
     Consumer Protection Act (TCPA) in the placement of a call, and otherwise congruent with the
18
     TCPA and its expressed statutory purpose, AND THAT, Plaintiff pays Defendant’s costs,
19
     including attorney fees relevant to this claim, or any relief it deems necessary, as a part of such
20

21   order; and grant such other and further relief as the Court deems just and proper.

22

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 28                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 29 of 37




                   DEFENDANT LEADCREATIONS’ AFFIRMATIVE DEFENSES
 1

 2   Defendant, LEADCREATIONS.COM, LLC., demands JURY TRIAL, or alternative BENCH

 3   adjudication, on the following AFFIRMATIVE DEFENSES:

 4                                 FIRST AFFIRMATIVE DEFENSE
 5                          As to Counts I & II for Relief – Lack of Standing
 6
            Defendant avoids liability for damages and prohibitive injunctive relief under the Federal
 7
     Telephone Consumer Protection Act (TCPA) because Defendant never acted, participated or acted
 8
     in concert with the alleged conduct that violated the TCPA and therefore Plaintiff lacks standing
 9

10   to pursue claims against Defendant. For a Plaintiff to have standing, they must have suffered an

11   injury that is fairly traceable to the challenged conduct of the Defendant. Because Plaintiff was

12   never called or texted by Leadcreations.com, nor on behalf of Leadcreations.com, nor at
13
     Defendant’s direction, Plaintiff cannot recover against Defendant or represent the interests of
14
     others in suing Leadcreations.com for violations of 47 U.S.C. § 227(b)(1) or 47 U.S.C. § 227(c).
15
            WHEREFORE, Defendant prays that the Court enters an order of judgment wherein the
16
     Plaintiff takes nothing under prevailing law, the Plaintiff lacks standing to bring claims against
17

18   Defendant and that Plaintiff pays Defendant’s costs, including attorney fees relevant to this claim

19   and this affirmative defense, or any relief it deems necessary, as a part of such order.
20

21
                                  SECOND AFFIRMATIVE DEFENSE
22
                As to Counts I & II for Relief – Misjoinder of Leadcreations.com, LLC.
23
            Defendant avoids liability for damages and prohibitive injunctive relief under the Federal
24

25   Telephone Consumer Protection Act (TCPA) because Defendant did not cause or contribute to the

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                   LAW OFFICE OF
                                                                                  CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 29                                       1126 34TH AVENUE, SUITE 311
                                                                                   SEATTLE, WASHINGTON 98122-5137
                                                                                             (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 30 of 37




     alleged calls complained of and was not responsible for preventing them. Defendant is not a proper
 1

 2   party to this action and has been mis-joined into this action for no lawful purpose. Mr. Hoffman

 3   had opportunity, and sufficient discovery resources under the FAC, to reasonably investigate the

 4   facts surrounding Defendant and his allegation under 47 U.S.C. § 227(b)(1) and 47 U.S.C. §
 5   227(c), and any possible conduct that may have been material to prevent the mis-joining of the
 6
     Defendant into this cause of action, but failed or otherwise neglected to do so.          At all times
 7
     relevant to the Plaintiff’s claims, Defendant was not a person reasonably related to any act or
 8
     conduct that violated 47 U.S.C. § 227(b)(1) or 47 U.S.C. § 227(c) and therefore avoids liability for
 9

10   damages, injunctive relief, or other legal remedies that may be granted by this Court within this

11   cause of action.

12          WHEREFORE, Defendant prays that the Court enters an order of judgment wherein the
13
     Plaintiff takes nothing under prevailing law that the Plaintiff has mis-joined Leadcreations.com,
14
     LLC as a party under claims under 47 U.S.C. § 227(b) (1) and 47 U.S.C. § 227(c) and that Plaintiff
15
     pays Defendant’s costs, including attorney fees relevant to this claim and this affirmative defense,
16
     or any relief it deems necessary, as a part of such order.
17

18

19                                 THIRD AFFIRMATIVE DEFENSE
20             As to Counts I & II for Relief – Preclusion of Defendant under the TCPA
21
            Defendant avoids liability for damages and prohibitive injunctive relief under the Federal
22
     Telephone Consumer Protection Act (TCPA) because Plaintiffs’ claims are barred under the
23
     expressed language of the statute and long-standing rules of the Federal Communications
24

25   Commission. Only persons, under 47 U.S.C. § 153(39), who act, either directly or indirectly, in

26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 30                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 31 of 37




     violation of 47 U.S.C. § 227(b) (1) and 47 U.S.C. § 227(c) may be liable for damages to a Plaintiff’s
 1

 2   claims under the TCPA. Absent such acts or conduct, the TCPA precludes all others from liability.

 3   Defendant did not make or initiate the alleged calls, either directly or indirectly, that are the subject

 4   of the SAC. Defendant furthermore did not have knowledge, authorize any other person, within
 5   the meaning of 47 U.S.C. § 153(39), to make the alleged calls on its behalf; did not control the
 6
     manner and/or means by which the alleged calls were made; and did not ratify the actions of any
 7
     third party making the alleged calls. The TCPA precludes liability against the Defendant based
 8
     upon the Plaintiff’s claims in the SAC.
 9

10           WHEREFORE, Defendant prays that the Court enters an order of judgment wherein the

11   Plaintiff takes nothing under prevailing law that the Plaintiff claims against Defendant are

12   precluded and barred under 47 U.S.C. § 227(b) (1) and 47 U.S.C. § 227(c) and that Plaintiff pays
13
     Defendant’s costs, including attorney fees relevant to this claim and this affirmative defense, or
14
     any relief it deems necessary, as a part of such order.
15

16
                                       FOURTH AFFIRMATIVE DEFENSE
17

18          As to Counts I & II for Relief – Preclusion of Defendant under 47 U.S.C. § 217

19
             Defendant avoids liability for damages and prohibitive injunctive relief under the Federal
20

21   Telephone Consumer Protection Act (TCPA) because at no time did it serve as an agent, employee

22   or contractor of Triangular Media Corp. or Hearing Help Express, Inc. in the placing of calls to

23   the Plaintiff. The Defendant, at no time, directly or indirectly, on its own or on behalf of another
24   individual or entity ever use, control, authorize to use, make calls, authorize to call or had
25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                      LAW OFFICE OF
                                                                                     CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 31                                          1126 34TH AVENUE, SUITE 311
                                                                                      SEATTLE, WASHINGTON 98122-5137
                                                                                                (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 32 of 37




     knowledge of the use of a system or device that fit the general definition of “Automatic Telephone
 1

 2   Dialing System” (ATDS) under 47 U.S.C. §227(b)(1) to implicate liability under 47 U.S.C. § 217

 3   in connection with the Plaintiff. Defendant, at no time, was the subscriber of the telephone number

 4   (855) 255-8148, or caused the number to be “spoofed,” to place any telemarketing calls to Plaintiff
 5   or otherwise. Plaintiff fails to meet the required elements and proof of claims under 47 U.S.C. §
 6
     217 and therefore statutory recovery of relief or damages is impossible.
 7
            WHEREFORE, Defendant prays that the Court enters an order of judgment wherein the
 8
     Plaintiff takes nothing under prevailing law that the Plaintiff claims against Defendant under 47
 9

10   U.S.C. § 227(b) (1) and 47 U.S.C. § 227(c) are precluded and barred under 47 U.S.C. § 217 and

11   that Plaintiff pays Defendant’s costs, including attorney fees relevant to this claim and this

12   affirmative defense, or any relief it deems necessary, as a part of such order.
13

14
                                   FIFTH AFFIRMATIVE DEFENSE
15
                  As to Counts I & II for Relief – Avoidance: Failure to properly join
16
                                     An indispensable party or parties
17

18          Based upon the facts presented for adjudication at trial or bar, Plaintiff has failed to join
19
     necessary and indispensable parties in this action, specifically Skyscrapers Pvt. Limited
20
     (Skyscrapers), which is the call center identified by Co-Defendants to have initiated a “call” to
21
     Plaintiff. Skyscrapers is alleged by the Plaintiff to have used an ATDS that is prohibited under 47
22

23   U.S.C. §227(b)(1) and 47 C.F.R. § 64.1200.           Skyscrapers at all times was material and

24   indispensable to provide the information and business records of the original consent it obtained

25   from Plaintiff or whether it in fact used a prohibited ATDS to make a telemarketing call to Plaintiff,
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                    LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 32                                        1126 34TH AVENUE, SUITE 311
                                                                                    SEATTLE, WASHINGTON 98122-5137
                                                                                              (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 33 of 37




     or made a manually dialed call. Absent such an indispensable party, dispositive facts as to
 1

 2   Plaintiff’s original prior consent or prior express written consent to receive a telemarketing “call”

 3   in the time period before June 13, 2019 cannot be properly or fairly weighed by the trier of facts

 4   and are left to speculation not objective evidence, testimony or business records. Absent such an
 5   indispensable party, dispositive facts as to the use of an ATDS defined by 47 U.S.C. § 227(b)(1)
 6
     to place a telemarketing call to the Plaintiff are at best speculative and insufficient to establish that
 7
     any Defendant may have directly or indirectly violated the TCPA by its acts and therefore be liable
 8
     under 47 U.S.C. § 217. Absent Skyscrapers joinder, Plaintiff fails to prove direct or indirect TCPA
 9

10   violations by Leadcreations.com as alleged by the SAC.          Instead of correcting this deficiency,

11   Plaintiff has mis-joined the Defendant and brought this precluded Defendant into this cause of

12   action lacking standing. Defendant avoids liability for damages under 47 U.S.C. § 227(b) (1) and
13
     47 U.S.C. § 227(c) because at no time was Defendant an indispensable party or party of interest in
14
     the use of any ATDS as stated in the SAC, and, Plaintiff has failed to properly join a real
15
     indispensable party of interest, Skyscrapers Pvt. Limited.
16
             WHEREFORE, Defendant prays that the Court enters an order of judgment wherein the
17

18   Plaintiff takes nothing under prevailing law that the Plaintiff claims against Defendant under 47

19   U.S.C. § 227(b) (1) and 47 U.S.C. § 227(c) are avoided, precluded and barred for failure to properly
20   join an indispensable party of interest, rule the Defendant an improper party of interest, and that
21
     Plaintiff pays Defendant’s costs, including attorney fees relevant to this claim and this affirmative
22
     defense, or any relief it deems necessary, as a part of such order.
23

24
                                    SIXTH AFFIRMATIVE DEFENSE
25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                      LAW OFFICE OF
                                                                                     CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 33                                          1126 34TH AVENUE, SUITE 311
                                                                                      SEATTLE, WASHINGTON 98122-5137
                                                                                                (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 34 of 37




                           As to Counts I & II for Relief – Waiver and Estoppel
 1

 2            Plaintiff, and any members of his putative, class have waived their right to recover against

 3   Defendant, in whole or in part, and/or their claims are otherwise barred by estoppel. By conduct,

 4   representations, and omissions, upon which Defendant relied to its detriment, Plaintiff is equitably
 5   estopped from asserting any claim for relief against it.
 6
              WHEREFORE, Defendant prays that the Court enters an order of judgment wherein the
 7
     Plaintiff takes nothing as the Plaintiff, and alleged class members, have waived their right to recover
 8
     against Defendant or are otherwise estopped under prevailing law and Plaintiff pays Defendant’s
 9

10   costs, including attorney fees relevant to this claim, or any relief it deems necessary, as a part of such

11   order.

12

13                                      RESERVATION OF RIGHTS
14
              Defendant reserves the right to raise additional affirmative defenses or amend its existing
15
     affirmative defenses to which it may be entitled, or which may be developed during discovery,
16
     including additional unique affirmative defenses applicable to different putative class members of
17
     Plaintiff’s proposed classes. Defendant reserves the right to assert such additional affirmative
18

19   defenses as the need arises, insofar as class certification has not been granted and is not appropriate

20   in this case.
21

22             GENERAL RELIEF SOUGHT AS TO ALL AFFIRMATIVE DEFENSES

23            WHEREFORE, Defendant prays that the Court enters an order of judgment in favor of

24   Defendant Leadcreations.com wherein the Plaintiff takes nothing under the SAC or alternatively
25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                       LAW OFFICE OF
                                                                                      CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 34                                           1126 34TH AVENUE, SUITE 311
                                                                                       SEATTLE, WASHINGTON 98122-5137
                                                                                                 (206) 388-4498
              Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 35 of 37




     Dismiss the SAC with prejudice and enter judgment for Defendant; Deny or Dismiss the class
 1

 2   claims; find Defendant has not acted in the placement of a call to the Plaintiff via an ADTS

 3   congruent with the Federal Telephone Consumer Protection Act (TCPA); and that Plaintiff pays

 4   Defendant’s costs, including attorney fees relevant to this claim, or any relief it deems necessary,
 5   as a part of such order; and grant such other and further relief as the Court deems just and proper.
 6
              Federal Rule of Civil Procedure 11 imposes on any party who presents "a pleading, motion,
 7
     or other paper . . . an affirmative duty to conduct a reasonable inquiry into the facts and the law
 8
     before filing, and that the applicable standard is one of reasonableness under the circumstances."
 9

10   Bus. Guides, Inc. v. Chromatic Commc'ns Enters., Inc., 498 U.S. 533, 551 (1991). Plaintiff and his

11   counsel failed to conduct any pre-suit discovery to determine what role, if any, Leadcreations.com

12   had in the alleged calls. Plaintiffs’ counsel should share the blame for such frivolous conduct as it
13
     was also their responsibility in preparing and verifying the complaint, and in conducting this
14
     litigation, to make diligent inquiry into the facts. The conduct of Plaintiff and his attorneys has not
15
     only burdened Defendant by forcing it to incur legal expenses in defense of this litigation, it has
16
     burdened the court by having to intervene on Defendant’s behalf. An award of costs and sanctions
17

18   is needed here not only to compensate Defendant, but to deter abuse of the judicial system and to

19   ensure the orderly administration of justice. Defendant further prays for costs, including attorney
20   fees relevant to meritorious affirmative defenses, or any relief it deems necessary, as a part of such
21
     order.
22

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                     LAW OFFICE OF
                                                                                   CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 35                                         1126 34TH AVENUE, SUITE 311
                                                                                     SEATTLE, WASHINGTON 98122-5137
                                                                                               (206) 388-4498
            Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 36 of 37




 1         DATED this 15th day of October 2020.

 2
                                             Law Office of Carl J. Marquardt, PLLC
 3
                                             By:_/s/ Carl J. Marquardt
 4                                               Carl J. Marquardt (WSBA #23257)
                                                 1126 34th Ave., Suite 311
 5                                               Seattle, WA98122-5137
                                                 Telephone:206-388-4498
 6                                               e-mail:carl@cjmpllc.com
 7
                                             The Law Office of Edward A. Maldonado, PA
 8
                                             By:_/s/ Edward A. Maldonado
 9                                               Edward A. Maldonado, Esq.
                                                 (FBN # 0129781)
10                                               Pro Hoc Vice
                                                 2850 Douglas Road, Suite 303
11                                               Coral Gables, FL 33134
                                                 Telephone:305-477-7580
12                                               e-mail:eam@maldonado-group.com
13                                                Attorneys for Defendant Leadcreations.com,
                                                  LLC
14

15

16

17

18

19

20

21

22

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                          LAW OFFICE OF
                                                                         CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 36                              1126 34TH AVENUE, SUITE 311
                                                                          SEATTLE, WASHINGTON 98122-5137
                                                                                    (206) 388-4498
             Case 3:19-cv-05960-MJP Document 91 Filed 10/15/20 Page 37 of 37



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on October 15, 2020, I electronically filed the foregoing
 3
     ANSWER AND AFFIRMATIVE DEFENSES via the Court’s CM/ECF system, which will
 4
     electronically serve all parties and counsel of record.
 5

 6
                                                   By:/s/ Carl J. Marquardt
 7                                                      Carl J. Marquardt (WSBA #23257)
                                                        1126 34th Ave., Suite 311
 8                                                      Seattle, WA98122-5137
                                                        Telephone:206-388-4498
 9                                                      e-mail:carl@cjmpllc.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     DEFENDANT LEADCREATIONS.COM, LLC’S
     ANSWER AND AFFIRMATIVE DEFENSES TO                                                  LAW OFFICE OF
                                                                                 CARL J. MARQUARDT, PLLC
     PLAINTIFF’S SECOND AMENDED COMPLAINT - 37                                      1126 34TH AVENUE, SUITE 311
                                                                                  SEATTLE, WASHINGTON 98122-5137
                                                                                            (206) 388-4498
